Citation Nr: 0126348	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  00-17 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1968 to April 1972 
and he reported previous active duty from 1965 to 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the RO has treated this claim as a claim 
for service connection for PTSD.  However, as indicated 
below, the Board finds that there was a prior final rating 
decision issued on this issue and the claim is properly 
addressed as a claim to reopen on the basis of new and 
material evidence.  Regardless of the actions undertaken by 
the RO, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has specifically held that the 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may reopen such a claim, it must so find.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  

The Board notes that the veteran testified before the 
undersigned member of the Board in August 2001, and a copy of 
the transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1. Service connection for PTSD was previously denied by the 
RO in a rating decision dated in May 1998.  The appellant 
was notified of this decision and filed a Notice of 
Disagreement in July 1998, but did not file a substantive 
appeal within 60 days of the date of the mailing of the 
statement of the case or within one year of being notified 
of the initial determination.

2. Evidence submitted by the veteran since the May 1998 
rating decision is so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for PTSD.


CONCLUSIONS OF LAW

1. The May 1998 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2. New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for PTSD was denied by the 
RO in a rating decision dated in May 1998.  That decision was 
not appealed and is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).  Service connection was 
denied because there was no evidence that provided a 
diagnosis of PTSD for the veteran.  The veteran filed seeking 
to reopen his claim in December 1999.

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A §§ 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (2001).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection for PTSD was 
filed prior to August 29, 2001.  Therefore, the amended 
regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

After a contemporaneous review of the record, the Board finds 
that the appellant has submitted new and material evidence 
such as to reopen his claim of entitlement to service 
connection for PTSD.  Evidence developed since the May 1998 
RO decision includes a letter from a Licensed Clinical Social 
Worker, Ms. Cannis, who states that she has diagnosed the 
veteran with PTSD and has been treating him for the 
disability.  Additional evidence consists of the veteran's 
testimony at his personal hearing in August 2001 wherein he 
stated that Ms. Cannis was treating him for PTSD.  Insofar as 
the additional evidence indicates a diagnosis of PTSD, and 
the lack of such diagnosis was a specified basis for the 
denial of service connection in May 1998, the Board finds 
that the evidence added to the record is "new and material" 
as to the appellant's claim of service connection for PTSD; 
therefore, the claim is reopened.  See 38 C.F.R. § 3.156 
(2001).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. § 5100 et. seq.; see, 
Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 38 U.S.C.A. § 5107a (West 1991 and Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, prior to referring the claim to the RO 
for consideration of the merits under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

The claim of entitlement to service connection for PTSD is 
reopened; to this extent only, the appeal is granted.



REMAND

The revised statutory and regulatory duty to assist requires 
VA to make all reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The VCAA also requires VA to satisfy several notice 
requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

Based on these changes and review of the record, it is the 
opinion of the Board that additional development needs to be 
accomplished before the veteran's claims can be considered 
further.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that in order for a 
claim for service connection for PTSD to be successful there 
must be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2001); see also Cohen v. 
Brown, 10 Vet. App 128 (1997).

The RO should contact the veteran and ask him to provide all 
information he has regarding any treatment for PTSD, either 
recently or in the past.  Any records identified by him, not 
already associated with the claims folder, should be 
obtained.  In addition, the RO should obtain all available 
treatment records from the veteran's social worker, Ms. 
Cannis.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

The Board notes that the claims folder contains differing 
opinions as to whether the veteran currently has PTSD.  The 
Social Worker, Ms. Cannis, has indicated a diagnosis of PTSD, 
while the VA psychologist, Dr. Lang, has indicated a 
differing diagnosis.  In order to comply with the duty to 
assist, and in order to assist the Board in determining 
whether a grant of service connection for PTSD is warranted, 
after any additional evidence is gathered, the RO should 
schedule the veteran for an examination to determine if he 
has PTSD and if there is a medical link between the veteran's 
verified stressors and his PTSD, if any.

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
PTSD.  After securing the necessary 
release, the RO should obtain these 
records.  The RO is specifically 
instructed to obtain all available 
treatment records from the veteran's 
social worker, Ms Cannis.  

2.  Thereafter, the RO should arrange for 
the veteran to be accorded an 
examination by a VA psychiatrist to 
determine the diagnoses of all 
psychiatric disorders that are 
present.  All psychological testing 
deemed necessary should be 
accomplished.  The examination report 
should reflect review of pertinent 
material in the claims folder.  
Therefore, the veteran's claims folder 
should be made available to the 
psychiatrist for the examination.  The 
examiner should then integrate the 
previous clinical findings and 
diagnoses with current findings to 
obtain a true picture of the nature of 
the veteran's psychiatric status.  The 
examiner is specifically instructed to 
reconcile his or her opinion with 
those of Ms. Cannis, and the VA 
psychologist, Dr. Lang.  If the 
diagnosis of PTSD is deemed 
appropriate pursuant to DSM-IV, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service 
stressors.  A complete rationale for 
any opinions expressed, positive or 
negative, must be provided.

3. RO must review the claims file and 
ensure that all The notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



